IMPORTANT NOTICE
    NOT TO BE PUBLISHED OPINION


THIS OPINION IS DESIGNATED "NOT TO BE PUBLISHED."
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2001, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                         RENDERED: MAY 5, 2016
                                                          NOT TO BE PUBLISHED

               ,ittyrrittr CCourf of 7fiTti nti
                               2015-SC-000477-MR              U


ROGER STAMPER, AS TRUSTEE OF
                                                       DATE          S-War, 4, EU CAreerrO&JA‘e *C."

THE STAMPER REVOCABLE TRUST                                              APPELLANT


                    ON APPEAL FROM COURT OF APPEALS
V.                     CASE NO. 2015-CA-000885-OA
                   GRANT CIRCUIT COURT NO. 07-CI-00050


HONORABLE LINDA RAE BRAMLAGE,
SPECIAL JUDGE, GRANT CIRCUIT COURT                                        APPELLEE

AND

MIA STAMPER; AND MICHAEL A. STAMPER                   REAL PARTIES IN INTEREST


                   MEMORANDUM OPINION OF THE COURT

                                    AFFIRMING

      The Appellant, Roger Stamper, owns various items of real property in

trust that he is alleged to have acquired with funds transferred to him by his

son as part of the son's fraud on the marital estate in his divorce action. The

Montgomery Circuit Court has ordered the properties held in constructive trust

for the benefit of the son's wife, and has ordered the judicial sale of the

properties .to satisfy a judgment against the son. The court allowed a

supersedeas bond, but one has not been posted. Is the remedy of an appeal,

with a supersedeas bond, an adequate one for Roger so as to bar the

availability of a writ of prohibition barring the judicial sale? We conclude that it

is.
                                 I. Background

      Roger's son, Michael Stamper, was married to Mia Stamper. Michael and

Mia began divorce proceedings in 2007. Michael had substantial assets in the

form of a trucking company and bank deposits. The trial court ordered the

parties not to dispose of or sell any assets while the divorce was pending. Mia

alleged that Michael nevertheless fraudulently transferred these assets to his

father during the divorce action to avoid their being used in calculating the

marital estate.

      The details of the alleged transactions are irrelevant here, and are the

subject of ongoing appeals at the Court of Appeals. It suffices to note that the

assets of the trucking company made their way into Roger's hands, and were

then transferred to a pair of companies that he owned. There may also have

been a transfer of cash reserves, as Michael's previously seven-figure bank

account dropped to zero, and Roger's increased by that amount (and more over

time). Additionally, Roger bought nine pieces of real estate in Montgomery

County, which were placed into a pair of trusts. The trial court concluded that

these transactions and the operation of Roger's trucking companies were

actually on behalf of Michael.

      Given these allegations, the trial court allowed Roger and his trucking

company to be joined in the divorce action. The trusts were never drawn into

the action. Roger was never served, however, and he refused to appear or to be

deposed.

      Based on what happened, the trial court concluded that Michael

transferred his business property and income to his father, and that the
                                        2
transfers were fraudulent and calculated to make Michael judgment proof. The

trial court evidently believed parcels of property were bought with funds

derived from the transfers, either from income generated by the trucking

companies or the bank deposits. As a result of the fraud finding, the court

ordered that the property held by Roger, his company, and the trusts be held in

constructive trust for Mia's benefit. The court noted that although Roger had

never been served, he had constructive notice of the proceedings, and that the

court had in rem jurisdiction over the property in Kentucky, and quasi in rem

jurisdiction over Roger and his companies as it relates to the Kentucky

property.

      Eventually, the trial court entered a divorce decree and divided the

marital estate. This included a substantial judgment in Mia's favor for over

$700,000 against Michael. The trial court later ordered that the real estate held

by Roger in trust, and which was part of Michael's overall allegedly fraudulent

scheme, be sold by the master commissioner to satisfy the judgment against

Michael. The court set a supersedeas bond of $1,000,000 if Roger wished to

postpone the sale while any appeal went forward. He did not post the bond,

although he appealed.

      This case, however, arises not from that appeal, but from a petition for

writ of prohibition to bar the judicial sale. The Court of Appeals denied the

petition, concluding that there was an adequate remedy by appeal.

      Roger has now appealed to this Court as a matter of right.




                                        3
                                    II. Analysis

      As we have noted on many occasions, cases in which a writ of prohibition

or mandamUs is sought proceed in two steps. Collins v. Braden, 384 S.W.3d
154, 158 (Ky. 2012). First, the court must look at whether such an

extraordinary remedy is even available, before deciding the merits of the

claimed legal error. Id. Second, if the court finds that the remedy is available, it

may then look at the merits of the claimed error. Id. In this second step, if the

trial court has erred or is about to err, the court may issue the writ. Id.

      Under the first step, we have acknowledged two classes or categories of

writ cases: "one addressing claims that the lower court is proceeding without

subject matter jurisdiction and one addressing claims of mere legal error." Id.

at 158. For both classes of case, "this Court has articulated a strict standard to

determine whether the remedy of a writ is available." Cox v. Braden, 266
S.W.3d 792, 796 (Ky. 2008). That standard states:

      A writ of prohibition may be granted upon a showing (1) the lower
      court is proceeding or is about to proceed outside of its jurisdiction
      and there is no remedy through an application to an intermediate
      court; or (2) that the lower court is acting or is about to act
      erroneously, although within its jurisdiction, and there exists no
      adequate remedy by appeal or otherwise and great injustice and
      irreparable injury will result if the petition is not granted.

Hoskins v. Maricle, 150 S.W.3d 1, 10 (Ky. 2004).

      Roger does not claim entitlement to a writ under the first class, although

he claims the trial court never had personal jurisdiction over him, as he was

never served, and that this was error. Presumably, he declined to make a claim

under this class of writs because this Court has held that the lack of personal



                                         4
jurisdiction is not an adequate basis for a writ. See Goldstein v. Feeley, 299
S.W.3d 549 (Ky. 2009).

      Instead, Roger claims entitlement under the second class of writs. Under

that class, a petitioner must show two prerequisites for availability of the writ,

that is, that "there exists no adequate remedy by appeal or otherwise and great

injustice and irreparable injury will result if the petition is not granted."

Hoskins, 150 S.W.3d at 10. Of the two prerequisites, the first is mandatory,

and thus Roger is required to prove that he has no adequate remedy by'appeal.

Marcum v. Scorsone, 457 S.W.3d 710, 716 (Ky. 2015).

      Roger claims that he has no adequate remedy by appeal because the

properties may be sold before his pending appeals are decided. Roger is correct

that even if he wins on appeal, he likely will not be able to unwind any sales

that happen in the meantime. Although Roger would likely be able to access

any funds realized from such sales if he succeeds on appeal, real property,

unlike personal property, is generally considered "unique," and its loss is not

considered remediable at law (i.e., by money damages), at least where the law

of contracts is concerned.

      The fly in this ointment, however, is that the trial court allowed Roger to

post a supersedeas bond, which would have stayed any judicial sale while his

appeals were decided. He claims this does not make his remedy by appeal

adequate because he has so far been unable to post the bond. He also notes

that even if he posts the bond, he will suffer irreparable harm absent the writ

because of the cost of obtaining the bond.



                                          5
      Roger's argument is built on a misunderstanding of the requirement of

no adequate remedy by appeal. He essentially complains that because he

cannot take advantage of the available remedy—a supersedeas bond—it and

any appeal are inadequate. "But our writ law does not require the lack of a

guaranteed remedy by appeal." Bailey v. Bertram, 471 S.W.3d 687, 693 (Ky.

2015) (emphasis added). Instead, "it requires the lack of an adequate remedy."

Id. In fact, we have expressly held that the right to appeal and to seek a stay of

a trial court's order is an adequate remedy by appeal. Id. And "[t]hat a stay is

not guaranteed does not change this any more than the fact that an appeal is

not guaranteed to be successful would mean that an appeal is an inadequate

remedy." Id.

      The same reasoning applies to a case in which a losing party is allowed

to supersede a judgment. Here, if Roger posts the supersedeas bond, the order

to sell the properties would be stayed. And unlike the possible stay in Bertram,

the stay here would be guaranteed on the posting of the bond. This makes the

remedy adequate, in the sense that it would protect his rights and stave off any

claimed irreparable harm. Cf. Kindt v. Murphy, 227 S.W.2d 895, 897 (1950)

(holding that remedy by appeal is inadequate in cases where supersedeas is not

available, such as contempt).

      That Roger may not be able to afford to post the bond does not change

that he has an adequate remedy. Almost all private litigation has a cost. That a

party may not be able to afford a procedure to vindicate his rights does not

show that the procedure is inadequate. See Estate of Cline v. Weddle, 250
S.W.3d 330, 335 (Ky. 2008) ("The fact that the Estate might be required to
                                        6
prosecute an appeal to protect its rights does not establish that it has no

adequate remedy by appeal, just as we have similarly rejected another party's

argument that an appeal could not remedy its having to go to the expense of

litigating its case at trial in the first place.").

       Moreover, it is not clear that Roger actually cannot afford the bond. As

noted above, the trial court found that at least at one time he had access to

significant cash deposits. Choosing not to take advantage of a remedy certainly

does not make the remedy inadequate. And that the remedy may be expensive

again does not change this.

       The simple fact is that Roger may pursue (and, indeed, is pursuing)

appeals of the underlying orders and judgments, which he may supersede

them by posting the appropriate bond. There is never a guarantee that any

appellate or other remedy will succeed. All that is required is the availability of

the remedy, and the adequacy of the remedy if successful. As we noted in

Bertram, "if the fact that the appeal might fail were sufficient to meet this

requirement for a writ, then all cases would meet it, since no appeal is

guaranteed to be successful. Just as the lack of a guaranteed win on appeal is

not sufficient for a writ, so too is the lack of a guaranteed stay." Bailey, 471
S.W.3d at 693-94. And so too, that the supersedeas process might fail in a

given case, whether because the party cannot afford it or does not wish to pay

the cost, cannot make the remedy inadequate.

       A petition for a writ of prohibition or mandamus is not a substitute for a

supersedeas bond, just as it is no substitute for an appeal or other available

remedy. But that is exactly what Roger seeks. He wishes to avoid the cost of
                                              7
the supersedeas bond by litigating his complaints in a writ action. That is

precisely why we have the requirement that "there exist[] no adequate remedy

by appeal or otherwise," Hoskins, 150 S.W.3d at 10 (emphasis added), before

the merits of a writ petition will even be considered.

                                  III. Conclusion

      Because Roger has an adequate remedy by appeal or otherwise, the

remedy of a writ is not available to him. His remedy lies in the appeals of the

underlying matters, along with any attendant relief, such as by supersedeas.

That alone decides this case. The other issues Roger raises go to the merits of

the trial court's ordered judicial sale, and we cannot reach them if a writ is

unavailable. Those matters must instead be litigated by way of appeal. For the

foregoing reasons, the Court of Appeals is affirmed.

      All sitting. Minton, C.J.; Cunningham, Hughes, Keller and Noble, JJ.,

concur. Venters, J., dissents by separate opinion in which Wright, J., joins.

      VENTERS, J., DISSENTING: I respectfully dissent. Appellants, The

Stamper Revocable Trust and The Roger Stamper Three Daughters Revocable

Trust (collectively, "The Trusts") seek writ relief to stop the Grant Circuit Court

from selling their lands to pay the personal debt of another individual, Michael

Stamper, despite the fact that the Trusts were never named or joined as parties

in any action pending before the court and they were never served with

process. The majority posits that the Trusts face no irreparable harm because

the trial court set a supersedeas bond of $1,000,000.00. The problem with

that theory is that the Trusts, whose property is about to be sold, were not

parties to the case, have no standing to post a supersedeas bond, and have no
                                         8
standing to file a notice of appeal from the judgment ordering their land to be

sold.

        The errors of the trial court are obvious and we have clear precedent

authorizing extraordinary injunctive relief in this situation. There is no sound

legal principle supporting an order for the judicial sale of real estate owned by

non-parties, like the Trusts, especially when they were never even served with

process, personally or constructively. The failure of the Court of Appeals to

provide equitable relief is a. clear abuse of discretion.

I. Factual Background.

        In the final decree arising out of the Michael Stamper/ Mia Stamper

divorce case, the Grant Circuit Court adjudged Michael Stamper to be indebted

to his former wife, Mia Stamper, in the sum of $716,491.00. The decree

remains under direct appellate review in the Court of Appeals. I do not

question the correctness of the judgment regarding Michael's debt to Mia. The

correctness of the judgment is simply immaterial to the issue we consider.

Most of the indebtedness was based upon the findings that Michael defrauded

Mia by transferring assets from business entities within the marital estate to

businesses operated by his father, Roger Stamper, specifically Stamper

Trucking, LLC, and R. Stamper Trucking, Inc. Mia joined Roger and the two

companies as necessary parties in the divorce case, but none of the three newly

added parties were ever served with process. Roger entered only a special

appearance protesting the lack of service of process and did not otherwise enter

an appearance. To be clear, these additional parties do not include the Trusts.

No attempt was ever made to join the Trusts or the beneficiaries of the Trusts,
                                      9
and no effort to effect legal service of process upon the Trusts was ever made.

Yet, it is the legal interest of the Trusts and the Trusts' beneficiaries that is

being extinguished by the judicial sale.

       On February 27, 2014, to encourage the payment of Michael's

$716,491.00 debt to Mia, the trial court imposed a constructive trust for Mia's

benefit upon "all property in the name of . . . Roger Stamper, Stamper

Trucking, LLC, and R. Stamper Trucking, Inc. whether individually, with

another or by any other name." Thus, everything ("all property") owned wholly

or in part by Roger Stamper, Stamper Trucking, LLC, and R. Stamper

Trucking, Inc. was impressed into a constructive trust, to be held to pay

Michael's debt to Mia. After further hearings, the trial court found on

September 12, 2014 that "Roger Stamper has transferred assets held in

constructive trust from the deed holder to 'Roger Stamper Revocable Trust."' 1

                                                                                         Withnoermalfdgs,thcourneda"[t]hcorpveil

has been pierced in regards to these parties and all entities that have been

formed by Roger Stamper post 2007."

       In an order of October 6, 2014, the trial court held that it was "not

holding Roger Stamper and his companies' responsible for [Michael's] debts. It

is holding Michael's business which he fraudulently transferred to Roger, and

its progeny responsible for those debts." Despite that affirmation, on May 28,

2015, in an order devoid of factual findings and conclusions of law, the trial




       1 Whether the trial court was referring to either of the writ petitioners, "The
Stamper Revocable Trust" or "The Roger Stamper Three Daughters Revocable Trust,"
is not clear.
                                           10
court decided that the Trusts would pay Michaels' debt to Mia and so it

directed the master commissioner to sell nine parcels of land owned by the

Trusts in Montgomery County. 2 Neither the Trusts nor the Trusts' beneficiaries

were ever named as parties or served with process. Although Roger Stamper is

the Trustee for both Trusts, he was never named as a party in that capacity,

and significantly, was never served with process in any capacity, personally or

constructively. The Trusts initiated this case as an original action in the Court

of Appeals for immediate relief in the form of a writ of prohibition to enjoin the

sale of its property.

       Under the well-established writ standards recited in the majority opinion,

the writ petitioner must show that the trial court is acting erroneously; that

there is no adequate remedy by way of appeal or otherwise; and that great

injustice and irreparable injury will ensue if the writ is not issued. The Trusts

easily satisfied those requirements.

II. The Trial Court Acted Erroneously.

      The errors in the trial court's orders are fundamental and easy to

identify. First, ownership of land is being extinguished by judicial sale even

though the legal title holders (The Trusts and their beneficiaries) have never

been named as parties or served with process. Second, the trial court


       2 Until his retirement at the end of 2014, Judge Stephen Bates presided over

the Stamper divorce. Thereafter, Special Judge Linda Bramlage was appointed to
preside. The May 28, 2015, order was entered by Judge Bramlage and it recites: "The
Court finds that the order from the December 17, 2014 hearing date was not prepared.
That order is set out herein as directed by Judge Bates[.]" What follows, with
absolutely no factual findings or conclusions of law is an order directing the sale of
nine parcels owned by the Trusts.


                                          11
misconstrued "constructive notice" to be the same as "constructive service."

Third, the imposition of a constructive trust requires in personam, not in rem,

jurisdiction.

A. The trial court has no authority to transfer title to land by a judicial
sale when neither the legal title holder of the land nor its beneficial
owners were parties to the action and were never served with process.

      Despite the undisputed fact that the Stamper Revocable Trust and the

Roger Stamper Three Daughters Revocable Trust, and their respective

beneficiaries, were never made parties to the action and were never brought

before the court through constructive or personal service of process, the trial

court declared that it had "pierced the veil" of these entities, adjudicated

property rights affecting the Trust beneficiaries, and ordered the judicial sale of

nine tracts of land held by the Trusts.

      In Gripshover v. Gripshover, another case in which the use of a family

trust was challenged as a fraud on a marital estate, we noted that "Darlene did

not join in her action . . . the trustee of the George Gripshover Family Trust, or

the beneficiaries of the trust, all of whom would be necessary parties to an

action seeking to avoid . . . the trust." 246 S.W.3d 460, 466 (Ky. 2008)

(emphasis added.) "Thus, a trustee is a necessary party to any suit or

proceeding involving a disposition of trust property or funds[.]" 76 Am. Jur. 2d

Trusts § 611 (2016). "[I]n actions and proceedings pertaining to trusts and

trustees, interested parties who will be materially affected by the order or

decree should be made parties." 76 Am. Jur. 2d Trusts § 609 (2016): See also

In re Ashton, 266 S.W.3d 602, 604 (Tex. App. 2008) ("For relief to be ordered


                                          12
against a trust, its trustee must be properly before the trial court as a result of

service, acceptance, or waiver of process, or an appearance.").

      Ordering the sale of land owned by the Trusts without naming the

Trustee and the Beneficiaries as parties and without proper service upon either

was clear error.


B. The trial court erroneously confused "constructive notice" with
"constructive service."


      The trial court explicitly acknowledged that neither Roger Stamper nor

the trucking companies named as respondents in the divorce case were ever

served with process personally or constructively, in any capacity at all. Rather

than service consistent with due process, the trial court based its authority

over the property of Roger and the Trusts entirely upon what it called

"constructive notice" to Roger — his subjective awareness of the pending claim

that he had aided his son by fraudulently hiding assets of his son's marital

estate. After expressly noting the Black's Law Dictionary definition of

"constructive notice" (not "constructive service"), the trial court in its "Order

Addressing Constructive Trust" of June 16, 2014, justified its authority over

the property of Roger Stamper and his affiliated interests as follows:

     As constructive notice is adequate to proceed against property in
     rem, the Court finds that it has in rem jurisdiction over the
     property of Roger Stamper and his companies within the
     Commonwealth and the Court has quasi in rem jurisdiction over
     Roger Stamper and his companies as it relates to that property."
(Emphasis added.)
      To support that startling conclusion, the trial court cited Minary v.

Minary, 395 S.W.2d 588, 589 (Ky. 1965). Minary, however, says nothing at all


                                         13
about "constructive notice." Minary stands for the rather non-controversial

principle that "constructive service of the non-resident beneficiary gave the

court sufficient jurisdiction of the person to subject the trust res to a claim

made against the interest of the non-resident."   Id. (emphasis added). By

misconstruing "constructive notice" as the equivalent of "constructive service,"

the trial court erroneously claimed the authority to assert in rem jurisdiction

over the property of Roger Stamper, Stamper Trucking, and R. Stamper

Trucking; and by some further indiscernible mechanism, over the property of

the Trusts.

      Our precedent is clear that even actual notice, much less constructive

notice, is a wholly inadequate substitute for proper service of process. "Mere

knowledge of the pendency of an action is not sufficient to give the court

jurisdiction, and, in the absence of an appearance, there must be service of

process."' Potter v. Breaks Interstate Park Commission, 701 S.W.2d 403, 406

(Ky. 1985) (quoting Rosenberg v. Bricken, 194 S.W.2d 60, 62 (1946)). Notably,

Roger's only appearance was a special appearance on his own behalf objecting

to service; the Trusts never made an appearance.

      Constructive service required for in rem jurisdiction is obtained only

upon strict compliance with our warning order attorney rules, CR 4.05, 4.06,

and 4.07. "While strict compliance with [the warning order] rules is required . .

. actual notice to the defendant is not necessary." Nolph v. Scott, 725 S.W.2d
860, 861 (Ky. 1987) (citing Potter v. Breaks Interstate Park Commission, 701
S.W.2d 403 (Ky. 1985)).



                                        14
       No attempt was made to obtain constructive service over any adverse

party by warning order attorney. No attempt was made at all to serve the

Trusts and beneficiaries whose property is to be sold. And despite the ease of

obtaining personal service over Roger Stamper, a Louisiana resident, under

Kentucky's long arm statute, KRS 454.210, there was no attempt to do so.

Acting with the complete lack of in personam and in rem jurisdiction over the

persons and property involved in the action is clear error.

C. The trial court erroneously imposed a constructive trust without in
personam jurisdiction over the putative trustee.
       Even if the trial court had properly concluded that "constructive notice"

vested it with in rem jurisdiction over all of Roger Stamper's property, the

imposition of a constructive trust was plainly erroneous because lain action to

create a constructive trust proceeds in personam. 76 Am. Jur. 2d Trusts § 569

(1975). If a court has jurisdiction over the parties, then it is competent to

entertain a suit to establish a trust, although the trust pertains to land in

another state." Kaplon v. Chase, 690 S.W.2d 761, 763 (Ky. App. 1985) (citation

omitted.) 3

      The trial court erred when it imposed a constructive trust without in

personam jurisdiction over the trustee. Personal service was necessary;

constructive service-had it been obtained-would nonetheless have been

insufficient, but here the trial court proceeded upon nothing more than

"constructive notice."



      3  Although Kaplon appears to be the last word on the issue by a Kentucky
court, its holding is universally supported by numerous decisions of the appellate
courts of our sister states.
                                           15
HI. Our clear precedent provides writ relief under these circumstances.

      The basic facts material to the writ issue are as follows: Mia Stamper

has a judgment against Michael Stamper for $716,491.00 as her share of their

marital estate, subject to the outcome of the direct appeal. From all

appearances, Roger Stamper was complicit with Michael Stamper in

fraudulently concealing or diverting marital assets to defeat Mia's interest in

them. Consequently, the trial court allowed Mia to bring third party claims

against Roger Stamper and two trucking companies, although none of the third

parties were ever served with process, personally or constructively.

      To rectify the injustice it perceived, the trial court impressed a

constructive trust for the benefit of Mia upon "all" of the property of these

three, unserved parties. To liquidate the debt, the trial court ordered the sale

of real property; but not the property owned by Michael Stamper, Roger

Stamper, and Roger's trucking companies, or any party to the action. The trial

court ordered the sale of property owned by Trusts that had not been made

parties to the action or served with process. Fortunately, cases like this rarely

arise and seldom require our intervention. That being so means there is little

precedent to guide our review. However, we have clear precedent that provides

clear authority for enjoining a judicial sale of real estate in this situation.

      Robinson v. Carlton, 96 S.W. 549, 551 (1906), provides that injunctive

relief restraining the judicial sale of land is proper:

      where the real estate of the plaintiff is about to be sold in
      satisfaction of a judgment which as to him is void, or under
      execution for debt owing by a third party, to prevent irreparable
      injury to his title, or oppressive litigation growing out of a

                                          16
         multiplicity of suits in which he might be involved with purchasers,
         in the event such sale were permitted.
The Robinson court affirmed that injunctive relief was available without a

showing of the inadequacy of other remedies, such as money damages.               Id.

         To the same effect is Bean v. Everett, 56 S.W. 403, 405 (Ky. 1900), which

holds:

         [T]his is . . . an action by a third party to prevent property claimed
         by her from being sold to pay the debts of [the judgment debtor] . .
         . a court of equity, may interfere by injunction, in a case of this
         character, where the real estate of the plaintiff is about to be sold
         under executions, as the property of a third person (upon proof
         that such property is not subject to the judgment upon which the
         executions issued), to prevent irreparable injury to her title, and a
         multiplicity of suits, and oppressive litigation in which she might
         be involved with purchasers if such sales were permitted to be
         made.
         Like the "third part[ies]" referred to in Robinson and Bean, the

Trusts are the legal owners of land that has been attached by the court

and subjected to sale to satisfy the debts of a judgment debtor, Michael

Stamper. Injunctive relief is available without the need to prove the

inadequacies of any other avenue of relief.

IV. The Supersedeas Bond Affords No Remedy.

         Notwithstanding the foregoing authorities and the clear errors of

the trial court, all of which compel that writ relief be granted here, I also

address the major premise of the majority's analysis. The majority cites

the $1,000,000.00 supersedeas bond set by the trial court as "the fly in

this ointment" that destroys Roger's claim that he has no adequate

remedy by way of appeal. The fly in that ointment, however, that neither

the Trusts nor the beneficiaries of the Trusts were ever made parties to

                                           17
the underlying action. As non-parties to the action, they have no right to

supersede the judgment and no right to file a notice of appeal. Far from

providing an adequate remedy, this supersedeas bond affords no remedy

at all.

V. Conclusion

          All of the essential elements for writ relief were established by the

Trusts. The trial court has clearly acted erroneously by ordering the sale

of property owned by the Trusts when neither the Trusts nor their

beneficiaries were named as parties; and the Trusts have no appellate

remedy, because they were never brought before the court in any way.

The Trusts will suffer irreparable harm because a master commissioner's

sale will extinguish their ownership of property, destroying in whole or in

part the interests of beneficiaries of the 'Trust who were never accorded

even the modicum of fundamental due process. The Court of Appeals

abused its discretion by failing to issue the Writ. The Majority

compounds the errors by failing to grant relief.

          Wright, J., joins.




                                            18
COUNSEL FOR APPELLANT:

Grover Carrington
Rebecca Dawn Graham
White Peck Carrington, LLP
PO Box 950
Mount Sterling, Kentucky 40353-0950


APPELLEE, HONORABLE LINDA RAE BRAMLAGE:

Family Court Judge
Boone County Judicial Center
6025 Rogers Lane
Burlington, Kentucky 41005-0480


COUNSEL FOR REAL PARTIES IN INTEREST:

Beverly Ruth Storm
Arnzen, Molloy & Storm, •SC
600 Greenup Street
Covington, Kentucky 41011

Joanne Frances Grogan
9824 Orechtel Road
Cincinnati, Ohio 45252




                                      19